      Case 2:18-cv-13625-BWA-JCW Document 12 Filed 02/27/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


CHARLES ARDOIN                                *       CIVIL ACTION NO. 18-13625
                                              *
VERSUS                                        *       JUDGE BARRY W. ASHE
                                              *
LIFE INSURANCE COMPANY OF                     *       MAGISTRATE JUDGE JOSEPH C.
NORTH AMERICA                                 *       WILKINSON, JR.
*     *   *    *   *    *                     *       *   *    *     *   *    *


                                            ORDER

       Considering the Joint Motion 5'RF 

       IT IS ORDERED that all claims in the captioned matter be and they are hereby

dismissed, with prejudice, in accordance with the parties' stipulation.

       New Orleans, Louisiana this WK day of )HEUXDU\, 2020.




                                                  %$55<:$6+(
                                                  81,7('67$7(6',675,&7-8'*(
